                                                             1/28/2019




               IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MONTANA

                              BUTTE DIVISION




IN RE BUTTE SCHOOL DISTRICT            No. CV 14-60-BU-SEH
N0.1
                                       MEMORANDUM AND ORDER
This document relates to all actions
                                                   Table of Contents

Introduction ............................................................................................................... 3
Factual Background ................................................................................................... 3
Procedural Background ............................................................................................. 7
Legal Issue Background .......................................................................................... I 0
Standard of Review ................................................................................................. 12
Analysis ................................................................................................................... 13
   I.        Procedural Claims ....................................................................................... 14
        A.        Evaluation Procedures ............................................................................. 15
             I.        Failure to assess for specific learning disabilities ............................. 16
             2.        Failure to review existing evaluation data ........................................ 19
             3.        Improper administration of evaluation tools ..................................... 20
             4.        Failure to conduct a proper functional behavioral analysis .............. 21
        B.        Behavioral Intervention Plan ................................................................... 23
        C.        Transition Services .................................................................................. 28
        D.        Parental Participation ............................................................................... 33
   II.       Substantive Claim ........................................................................................ 36
        A.        Standard ................................................................................................... 36
        B.        Application .............................................................................................. 38
Conclusion ............................................................................................................... 43




                                                                 2
                                          Introduction

       This matter is before the Court for merit disposition on the parties' cross-

complaints1 challenging a state hearing officer's administrative decision

concerning whether Butte School District No. 1 ("District") provided Petitioner

C.S. a free and appropriate public education ("FAPE") under the Individuals with

Disabilities Education Act ("IDEA"). 2

                                     Factual Background 3

       C.S. is a 24-year-old adult4 with multiple disabilities, including Autism and

Emotional Disturbance. 5 In September 2009, he enrolled in the District to attend

public school as a student identified and educated as a child with a disability under

the IDEA. 6 Between September 2009 and March 2012, C.S.'s natural mother, S.S.,




       1
       Docs. 14 (Substitute Complaint/Petition Submitted to Replace Document No. I Filed on
September 5, 2014 ("District's Complaint")) and 17 (Second Amended Complaint ("Petitioners'
Complaint")).
       2
           20 u.s.c. § 1400-27 (2018).
       3
         Findings of fact and conclusions of law set out and discussed in this memorandum are
intended by the Court and are to be accepted as facts established on the record and, as
appropriate, legal conclusions to be drawn from facts ofrecord. Fact statements in this
memorandum are to be considered as Fed. R. Civ. P. 52(a)(l) Findings of Fact.
       4
         See Docs. 196 at 9 ("C.S. was born March 9, 1994") and 225 at 186:7-1 I (stating that
C.S. reached the age of majority on March 9, 2012).
       5
           See Docs. 207-6 at I and 225 at 54:3-8.
       6
           See Docs. 213-10 at2 and 196 at 9.

                                                 3
participated as his parent in the development of his individualized education

programs ("IEP"). 7

       When C.S. reached 18 years of age on March 9, 2012, 8 all parental rights

under the IDEA transferred to him under state law. 9 At this time, C.S. began living

with his "direct service provider," 10 Petitioner Stuart McCarvel ("McCarvel"). 11 At

no time has C.S. been declared incompetent, deemed a ward of the state, or

appointed a guardian. 12 C.S. 'smother, S.S., ceased to have any role or participation

in his education after he reached 18. 13

       On March 20, 2012, soon after moving in with McCarvel, C.S. stopped

attending school. 14 He was disenrolled from the District on April 2, 2012, 15 briefly



       7
          See Docs. 213-10 at 2 ("[C.S.'s] mother participated in all IEP meetings until March
2012"), 207-6 at 1 (IEP meeting on October 4,2011), and 207-10 at 1 (IEP meeting on
December 6, 2011). The record is devoid of any indication of parental participation by C.S.'s
father at any time that C.S. was enrolled as a student in the District.
       8
           See Docs. 196 at 9 and 225 at 186:7-11.
       9
         See Mont. Admin. R. 10.16.3502 (2018). The hearing officer found that C.S. "held all
parental rights afforded under the IDEA since March 9, 2012." Admin. Rec. No. 50 at p. 4.
       10
            Doc. 225 at 184:20-22; see also Doc. 224 at 31 :23-32:7.
       11
            See Doc. 196 at 10.
       12
            See Doc. 213-10 at 2, 4.
       13
            See Doc. 227 at 47:8-12.
       14
            See Doc. 196 at 10.
       15
            See boc. 196 at 10.

                                                 4
reenrolled in the District on April 13, 2012, but because of another prolonged

absence, was disenrolled a second time. 16 He did not return to school for the

remainder of the 2011-12 school year. 17

      On October 3, 2012, at the beginning of C.S. 's senior year of high school, 18

the District convened a meeting to develop a new IEP for C.S. 19 The IEP Team

could not agree to a new IEP at this meeting. 20

      On November 26, 2012, the Montana Office of Public Instruction ("OPI")

"received a Special Education Complaint" filed by McCarvel, alleging violations

of the IDEA and "Montana special education laws." 21 In its final report on January

25, 2013, OPI directed the District to, among other things, "obtain appointment of

a surrogate parent, or other judicial appointment for educational purposes," for

C.S. 22 In compliance with this directive, on February 22, 2013, Mary Jo Mahoney

was appointed by order of the Montana Second Judicial District Court, Silver Bow

County, as surrogate parent for the purpose of representing C.S. in his educational


      16
           See Doc. 196 at 11.
      17
           See Doc. 196 at I I.
      18
           See Doc. 213-10 at 2.
      19
           See Docs. 196 at 11 and 207-17 at I.
      20
           See Docs. 196 at 11 and 213-10 at 7.
      21
           Doc. 213-10 at 1-2.
      22
           Doc. 213-10 at 11.

                                                  5
planning. 23 Mahoney continued to act in this court-appointed capacity through the

rest of the 2012-13 school year. 24

       On April 18, 2013, the District held a meeting with C.S. 's IEP Team,

including C.S. and McCarvel, to discuss C.S.'s future education plans. 25

Throughout the 2012-13 school year, C.S. had repeatedly told staff and his IEP

Team that he wanted to graduate from school at the end of the year. 26 At the April

18 meeting, C.S. again voiced his desire to graduate. 27 The District offered and

discussed both compensatory education and an extended school year as options for

C.S. 28 He refused both offers and again stated his desire to graduate at the end of

the school year and not retum. 29 At this point in time, C.S. was an adult and had




       23
            See Doc. 213-14 at I.
       24
         See Doc. 121-2 at 1-9. On February 14, 2018, the Court took judicial notice of"Order
Relieving Mary Jo Mahoney as Surrogate, Appointing Stuart McCarval [sic] as Parent and
Awarding Attorney Fees and Costs, In the Matter ofC.S., DN-13-4 (Mont. 2d Jud. Dist., Dec.
15, 2014)." Doc. 160 at 2.
       25
            See Docs. 207-25 at 9 and 226 at 74:13-76:8, 180:2-19.
       26
            See Docs. 207-22 at 9-10 and 226 at 74:13-76:8, 180:2-19.
       27
            See Docs. 207-25 at 9 and 226 at 74:13-76:8, 180:2-19.
      28
            See Docs. 207-25 at 9 and 226 at 74:13-76:8, 180:2-19.
       29
            See Docs. 207-25 at 9 and 226 at 74:13-76:8, 180:2-19.

                                                6
                                                              °
not been found incompetent or appointed a guardian. 3 C.S.'s decision to

discontinue further school attendance was accepted. 31 He graduated in June 2013. 32

                                       Procedural Background

       On October 3, 2013, C.S. and McCarvel (collectively "Petitioners"), filed a

due process complaint with OPI against the District alleging both procedural and

substantive violations of the IDEA during the 2011-12 and 2012-13 school

years. 33 Petitioners sought payment from the District for costs of compensatory

education services, and for other relief. 34 On June 10, 2014, after a three-day

administrative due process hearing, 35 the hearing officer issued an administrative

decision, concluding that the District met the IDEA's FAPE requirement in the



       30
            See Doc. 213-10 at 2, 4.
       31
            See Doc. 207-25 at 9.
       32
            See Docs. 196 at 9 and 207-25 at 9.
       33
          See Admin. Rec. No. 1 at pp. 1-8 (Request for Due Process Hearing Under the
Individuals with Disabilities Education Act). During this time, C.S. was educated under two
IEPs: the IEP developed on October 4, 2011 ("2011 IEP"), which was in effect until February
27, 2013, at which time the IEP developed on October 3, 20 I 2 ("2013 IEP"), was approved and
adopted. See Docs. 207-6 at 1, 207-17 at 7, 207-19 at 9, 207-22 at 9, and 227 at 51:15-52:15;
Transcript of Proceedings, Before the State Superintendent of Public Instruction, Denise Juneau,
State of Montana ("Admin. Hrg. Tr.") at 388. The District held several IEP meetings to develop
a new IEP for the 2012-13 school year, but one was not approved until February 27, 2013. See
Docs. 207-17 at 7, 207-19 at 9, 207-22 at 9, and 227 at 51:15-52:15; Admin. Hrg. Tr. at 388.
The IEP Teams for the 2011 and 2013 IEPs included McCarvel and C.S. See Docs. 207-6 at 7,
207-17 at 7, and207-22 at 10.
       34
            See Admin. Rec. No. 1 at pp. 8-9.
       35
            See Admin. Hrg. Tr. at I, 224, and 423.

                                                  7
2012-13 school year, but had failed to provide a PAPE during the 2011-12 school

year. 36 The District was ordered to provide specific compensatory educational

services to C.S. at its own expense. 37

       Separate complaints were filed in this Court challenging portions of the

hearing officer's administrative decision on September 5, 2014. 38 The actions were

consolidated on January 22, 2015. 39

       On February 5, 2016, a hearing was held to address, inter alia, the parties'

requests to supplement the administrative record. 40 At that hearing, the Court, after

reviewing the record and finding that Petitioners' expert witness was not qualified

to render opinions or make recommendations to serve as a basis for the hearing

officer's administrative decision, set aside the recommendations and opinions

made at the administrative due process hearing. 41 Accordingly, the Court ordered

that an evidentiary hearing be held to receive additional testimony and evidence to




       36
            See Adrnin. Rec. No. 50 at pp. 35-36.
       37
            See Admin. Rec. No. at pp. 42-43.
       38
          Doc. 1 (Complaint/Petition for District Court Review and Relief From Those Findings
of Fact, Conclusions of Law and Order Dated June 10, 2014); Doc. 1, Case. No. CV 14--61-BU-
SEH (Petitioners' Complaint).
       39
            See Doc. 10 at 1-2.
      40
            See Doc. 98 at 3:18-4:4.
      41
            See Doc. 98 at 26:6-33:22.

                                                    8
supplement the administrative record in the interest of conducting an independent

and thorough review of the case before it. 42

       A four-day evidentiary hearing was conducted in October 2018 43 directed to

issues related to whether the District provided C.S. with a F APE during the 2011-

12 and 2012-13 school years.44 Post-hearing proposed findings of fact and

conclusions of law, briefs, and proposed forms of judgment were filed on

December 17, 2018. 45 The matter is ripe for merit decision.


       42
            See Doc. 98 at 35:2-39:12.
       43
          The case was briefly stayed pending the United States Supreme Court's decision in
Endrew F. ex rel. Joseph F. v. Douglas Cnty. Sch. Dist. RE-I, 798 F.3d 1329 (10th Cir. 2015),
cert. granted(Sept. 29, 2016) (No. 15-827). See Doc. 124 at 1-2.
       44
          A part of the particularly unique challenges presented by the case were addressed with
counsel pre-hearing on March 13, 2018:

                        I encourage Counsel, by all of these comments, to place upon
                you, as the lawyers involved, having an affirmative role to assist this
                Court in coming to a resolution of this case. A strict adversarial
                approach, each side drawing a line in the sand and saying, "We will
                go this far and no further," will not, in the view of the Court, help us
                to a collective acceptable resolution of this case.

                        This requires something more. It requires something
                different. It requires affirmative assistance to the Court, which goes
                beyond the traditional adversarial roles with which this Court [h ]as
                worked for the last 50 years. That is not good enough for this case.
                And in the view of the Court, the pronouncements of the United
                States Supreme Court, and the legislation that is before us that we
                are to work with, requires something more, better, and different, and
                I encourage you to have that in mind as we go forward.

       Doc. 169 at 13:6-21.
       45
          See Docs. 252,253, 254, and 256. Proposed findings of fact and conclusions of law of
extraordinary length, complexity, and detail were submitted post-hearing encompassing over 162
pages of findings and conclusions and over 181 pages of appendices and supporting briefs.
                                                   9
                                  Legal Issue Background

       Notwithstanding the extended procedural history of these claims and the

unusual complexity of the factual and legal issues presented under state and federal

law, the core question presented remains--did the District provide C.S. with a

FAPE required by IDEA?

       "The IDEA's 'primary goal"' 46 is "to ensure that all children with

disabilities have available to them a free appropriate public education that

emphasizes special education and related services designed to meet their unique

needs and prepare them for further education, employment, and independent

living." 47 AF APE is to be uniquely tailored to the needs of a student with a




Unfortunately, the submitted materials were, in many instances, argumentative, highly
editorialized in form and content, and of limited substantive assistance to the Court in fashioning
factual findings and stating legal conclusions on relevant issues.
       46
         MC. by and through MN v. Antelope Valley Union High Sch. Dist., 858 F.3d I 189,
1194 (9th Cir. 20 I 7) ("Antelope Valley") (quoting J.L. v. Mercer Island Sch. Dist., 592 F.3d 938,
947 (9th Cir. 2010)).
       47
          20 U.S.C. § 1400(d)(l)(A) (2018). "Special education" is defined as "specially
designed instruction ... to meet the unique needs of a child with a disability." 20 U.S.C. §
1401(29) (2018). "Related services" is defined as "transportation, and such developmental,
corrective, and other supportive services ... as may be required to assist a child with a disability
to benefit from special education." 20 U.S.C. § 1401(26).

                                                 10
disability by an IEP, 48 which is "'the centerpiece of the [IDEA's] education

delivery system. "'49

       An IEP is a comprehensive education plan collaboratively developed "in

compliance with a detailed set of procedures" by a student's "IEP Team", 50

including teachers, school officials, the child's parents, and, "whenever

appropriate, the child with a disability." 51 "An IEP must contain, among other

things, 'a statement of the child's present levels of academic achievement,' 'a

statement of measurable annual goals,' and 'a statement of the special education

and related services ... to be provided to the child. "' 52 An IEP must also include

"appropriate measurable postsecondary goals based upon age appropriate transition

assessments," and "the transition services ... needed to assist the child in reaching

those goals" if the student is sixteen years old or older. 53




       48
            See Antelope Valley, 858 F.3d at 1194 (citations omitted).
       49
         Endrew F ex rel. Joseph F v. Douglas Cnty. Sch. Dist. RE-1, 137 S. Ct. 988, 994
(2017) (quotingHonigv. Doe,484 U.S. 305,311 (1988)).
       50
            Endrew, 137 S. Ct. at 994 (citation omitted).
       51
            20 U.S.C. § 1414(d)(l)(B) (2018).
       52
            Antelope Valley, 858 F.3d at 1194 (quoting 20 U.S.C. § 1414(d)(l)(A)(i)).
       53
            20 U.S.C. § 1414(d)(l)(A)(i)(VIII).

                                                  11
       "[A] school district 'must comply both procedurally and substantively with

the IDEA"' to meets its obligation to provide a student with a FAPE. 54 A court

"must inquire first into whether the district complied with the IDEA' s procedural

requirements," 55 and then, whether the district met "its substantive obligation under

the IDEA" by offering "an IEP reasonably calculated to enable a child to make

progress appropriate in light of the child's circumstances,"56 when determining

whether a school district provided a FAPE.

                                          Standard of Review

       The Court applies a "modified de novo" standard ofreview. 57 In reviewing

the hearing officer's administration decision under the IDEA, it may "accord some

deference to the ALJ's factual findings" if"they are 'thorough and careful,"' but

the degree of deference to be given is within the Court's discretion. 58 "The IDEA

itself allows federal courts to receive evidence in addition to that put forth at the


       54
            Antelope Valley, 858 F.3d at 1194 (citations omitted).
       55
        Forest Grove Sch. Dist. v. Student, 665 F. App'x 612,614 (9th Cir. 2016) (citing Bd of
Educ. ofHendrick Hudson Cent. Sch. Dist. v. Rowley, 458 U.S. 176, 206-07 (I 982)).
       56
            Endrew, 13 7 S. Ct. at 999.
       57
          See, e.g., SH v. State-Operated Sch. Dist. of City ofNewark, 336 F.3d 260,270 (3d
Cir. 2003) (following the Fourth, Sixth, and Tenth Circuits' modified de nova standard of
review) (citations omitted); see also Seattle School Dist., No. Iv. B.S., 82 F.3d 1493, 1499 (9th
Cir. 1996) ("The Ninth Circuit has interpreted [20 U.S.C. § 1415(e)(2)] as calling for de novo
   . ") .
review.
       58
         Antelope Valley, 858 F.3d at 1194 (quoting Union Sch. Dist. v. Smith, 15 F.3d 1519,
1524 (9th Cir. 1994)).

                                                  12
administrative hearing, and to weigh this additional evidence equally." 59 The Court

makes "its own factual determinations ... on a preponderance of the evidence." 60

The burden of proof upon review is "on the party challenging the administrative

ruling." 61

                                             Analysis

       Petitioners have adopted a "see what sticks" approach to the case. They

allege the District committed a host of procedural violations that denied C.S. a

FAPE during the 2011-12 and 2012-13 school years. They also assert that during

these two school years, the District failed to meet its substantive obligation to

provide C.S. with an IEP that was reasonably calculated to enable him to progress

appropriate in light of his circumstances.

       Petitioners' overarching request that compensatory education be granted

upon a finding that the District violated the IDEA stands on unsolid ground. In the

spring of 2013, C.S. was an adult. 62 He repeatedly and unequivocally declared that

he did not want to return to school, and he previously had refused the option of


       59
         Ms. S. ex rel. G. v. Vashon Island Sch. Dist., 337 F.3d 1115, 1126 (9th Cir. 2003)
("Vashon Islancl') (citing 20 U.S.C. § 1415(e)(2) (1990)), superseded by statute on other
grounds, 20 U.S.C. § 1414(d)(l)(B).
       60
            Vashon Island, 337 F.3d at 1127 (citations omitted).
       61
          Clyde K v. Puyallup Sch. Dist., No. 3, 35 F.3d 1396, 1399 (9th Cir. 1994) (citations
omitted) superseded by statute on other grounds, 20 U.S.C. § 1414(d)(l)(B).
       62
            See Docs. 196 at 9 and 225 at 186:7-11.

                                                 13
compensatory education. 63 The Court is without either the power or the prerogative

to order a 24-year-old adult to be subjected to, to attend, or to participate in an

offered and available compensatory education program against his will. Nor does

the Court find that it has the capacity or justification to appoint a third party to

make that decision on the student's behalf and against his will. Nevertheless, the

Court will address the merits of each claim below.

I.    Procedural Claims

      "The IDEA contains numerous procedural safeguards[ ]designed to protect

the rights of disabled children and their parents." 64 "Congress placed every bit as

much emphasis upon compliance with [the IDEA's] procedures ... as it did upon

the measurement of the resulting IEP against a substantive standard." 65

      "Procedural flaws do not automatically require a finding of a denial of a

FAPE," however. 66 To find that a student was denied a FAPE based on a

procedural defect, the Court must determine that the procedural violation either:

"(I) impeded the child's right to a [FAPE]; (II) significantly impeded the parent's




      63
           See Docs. 207-22 at 9-10, 207-25 at 9, and 226 at and 226 at 74:13-76:8, 180:2-19.
      64
           Antelope Valley, 858 F.3d at 1195 (citing 20 U.S.C. § 1415).
      65
           Rowley, 458 U.S. at 205 (citation omitted).
      66
         WG. v. Bd. ofTrs. a/Target Range Sch. Dist. No. 23, Missoula, Mont., 960 F.2d 1479,
1484 (9th Cir. 1992) superseded by statute on other grounds, 20 USC§ 1414(d)(l)(B).

                                                14
opportunity to participate in the decisionmaking process regarding the provision of

a [FAPE] to the parent's child; or (III) caused a deprivation of educational

benefit." 67

       Petitioners claim the District denied C.S. a FAPE by: (A) violating various

evaluation procedures; (B) failing to develop and implement an appropriate

behavioral intervention plan; (C) failing to provide appropriate transition services,

post-secondary goals, and transition assessments; and (D) violating procedures that

protect the right to parental participation. 68 Each alleged violation will be

addressed.

       A.        Evaluation Procedures

       The IDEA requires that a school district conduct a reevaluation of a student

with a disability at least every three years to determine the student's eligibility for

special education. 69 In doing so, a school district must comply with an extensive

set of procedures provided under 34 C.F.R. §§ 300.304-300.311. Here, Petitioners

claim the District's reevaluations ofC.S. were procedurally inadequate because:

(1) it did not assess C.S. for specific learning disabilities; (2) it failed to include

existing evaluation data; (3) it did not administer evaluation tools in compliance


       67
            20 U.S.C. § 1415(f)(3)(E)(ii) (2018); see also 34 C.F.R. § 300.513(a)(2)(i)-(iii) (2018).
       68
            See Doc. 17 at 7-14.
       69
            See 20 U.S.C. § 1414(a)(2) (2018); see also 34 C.F.R. § 300.303 (2018).

                                                  15
with standard protocol; and (4) its functional behavioral analysis ofC.S. was not

sufficiently comprehensive.

                 1.     Failure to assess for specific learning disabilities

       Petitioners first claim the District erred when it failed to identify C.S. as a

student with a specific learning disability. 70 The IDEA requires a student to be

assessed "in all areas related to the suspected disability" when reevaluated.7 1 It is

alleged that the District suspected C.S. had specific learning disabilities in math,

reading, and written expression, 72 but failed to formally assess him for those

disabilities during its reevaluations in March 2011, October 2011, and April

2013. 73

       Whether or not the District suspected C.S. had specific learning

disabilities-there being evidence suggesting skepticism of such disabilities among

the District's personnel 74-it was required to first "request parental consent to



       70
            See Docs. 17 at 9 and 196 at 4.
       71
            34 C.F.R. § 300.304(c)(4).
       72
          The Petitioners point to the psycho-educational assessment conducted by the District's
school psychologist between January 20, 2011, and February 25,2011, wherein she opined that
C.S. "might be considered as qualifying for a specific learning disability since a significant
discrepancy exists between his cognitive abilities and his academic achievement; however,
C.S.'s behaviors may be affecting his academic achievement." Doc. 207-1 at 5.
       73   See Doc. 17 at 8-9, 14.
       74
         The record reflects substantial support for the District's suspicion that C.S. 's academic
achievement was being affected by his behavior rather than any specific learning disability. See
Docs. 207-1 at 5 ("[A] significant discrepancy exists between [C.S.'s] cognitive abilities and his
                                                16
evaluate" 75 C.S. before "[d]etermining the existence of a specific learning

disability." 76 Although parental consent was sought, the District never received the

required parental consent to assess C.S. for specific learning disabilities. 77

       The evaluation team discussed with C.S.'s mother and parental participant,

S.S., 78 whether the team should formally assess C.S. as a student with a specific

learning disability during a reevaluation meeting on March 21, 2011. 79 S.S. made

clear that she did not want her son identified under this disability category, but

agreed that he should continue to receive services in the academic areas of math,




academic achievement; however, [C.S.'s] behaviors may be affecting his academic
achievement."), 207-5 at I ("Academic performance - greatly impeded by his increase in
aggressive & defiant behaviors."), 207-24 at 3 ("[C.S.J continues to frequently demonstrate
behaviors associated with autism to a sufficient degree that those behaviors appear to impede his
school success"), and 207-24 at 4 ("His success would not be adversely affected by his
intellectual ability, but rather by his total disengagement from learning.").
       75
            34 C.F.R. § 300.309(c) (2018).
       76
          This phrase appears in 34 C.F.R. § 300.309's title. See Carter v. United States, 530
U.S. 255,267 (2000) (expressing the general rule that "the title of a statute" is relevant when it
"'sheds light on some ambiguous word or phrase"') (quoting Pa. Dep 't of Corr. v. Yeskey, 254
U.S. 206,212 (1998)) (quotation marks and modifications omitted).
       77
            See Doc. 226 at 114:13-115:21, 214:23-115:6.
       78
            See Doc. 225 at 185:8-13.
       79
            See Doc. 226 at 114:13-115:21, 214:23-115:6.

                                                 17
reading, and written expression.80 The District honored the parental participant

mother's decision. 81 It did not violate 34 C.F.R. § 300.304(c)(4).

       In any event, the District's course of action in compliance with parental

participation instructions did not impede the provision of PAPE or deprive C.S. of

educational benefit. On the contrary, C.S. was provided more than 4 hours per

week of special education instruction and services in math, reading, and written

expression throughout the 2011-12 and 2012-13 school years. 82 Moreover, the IEP

Teams, the evaluation teams, and the District's school psychologist all indicated

that C.S. 's academic achievement was being adversely affected by his behavior

and his disengagement from educational instruction. 83




       80
            See Doc. 226 at 114:13-115:21, 214:23-115:6.
       81
            See Doc. 226at114:13-115:21, 214:23-115:6.
       82
          See Docs. 207-6 at 5, 207-22 at 7, and 226 at 113:9-16. The District employed a wide
array of instructional methods to address C.S. 's academic deficiencies in math, reading, and
written expression, including the "Adventures in Language" curriculum, "Everyday
Mathematics", "Success Maker", "STAR Math", "Accelerated Math", the "Reading Mastery"
curriculum, computer-based programs, concept mapping, picture descriptions, chunking, peer
modeling, and peer tutoring. See Doc. 226 at 60:6-20.
       83
           See Docs. 207-1 at 5 ("[A] significant discrepancy exists between [C.S.'s] cognitive
abilities and his academic achievement; however, [C.S. 's] behaviors may be affecting his
academic achievement."), 207-5 at 1 ("Academic performance - greatly impeded by his increase
in aggressive & defiant behaviors."), 207-24 at 3 ("[C.S.] continues to frequently demonstrate
behaviors associated with autism to a sufficient degree that those behaviors appear to impede his
school success"), and 207-24 at 4 ("His success would not be adversely affected by his
intellectual ability, but rather by his total disengagement from learning.").

                                               18
                 2.     Failure to review existing evaluation data

       Petitioners next argue that the District's reevaluation ofC.S. violated 34

C.F.R. § 300.305(a)(l) by failing to "[r]eview existing evaluation data," 84 namely,

"academic achievement standard scores."85

       Petitioners are patently incorrect in argument directed to the District's

review of academic achievement standard scores. The March 2011 Evaluation

Report listed C.S.'s standard scores on the Woodcock-Johnson Tests of

Achievement III ("WJIII") administered on February 25, 2011-63 on Broad

Reading, 58 on Written Expression, 61 on Calculation, and 73 on Applied

Problems. 86 The April 2013 Evaluation Report similarly lists "grade equivalent

scores" for the WJIII administered on January 22, 2013: "Reading Fluency 2.0;

Calculation 3.8; Spelling 3.1; Writing Fluency 3.3; Passage Comprehension 4.5;

Applied Problems 4.8." 87 The record is clear the District reviewed C.S.'s academic

achievement standard scores.




       84
          Petitioners impermissibly attempt to raise arguments pertaining to the review of
existing evaluation data based on documents not in the record. See Doc. 254 at 17 (citing Doc.
249-6 at 2-4, 6-11, and 20-29).
       85
            See Doc. 254 at 16-27, 90.
       86
            See Doc. 207-2 at 3.
       87
            Doc. 207-24 at 3.

                                               19
       The District's review of academic achievement standard scores did not

violate FAPE or deprive C. S. of educational benefit. The 2011 and 2013 IEPs

discussed C.S. 's present levels of academic achievement in math, reading, and

written expression based on, among other things, standard assessments (i.e. STAR

Math and STAR Reading standard scores were listed). 88 The 2011 IEP also

provided measurable annual goals and special education services to improve C.S. 's

performance in these academic areas. 89

       Petitioners do not provide any evidence that existing evaluation data was

disregarded by the District, or that the District's review of evaluation data impeded

FAPE or deprived C.S. of educational benefit. Therefore, their claim fails for lack

of proof.

                 3.     Improper administration of evaluation tools

       Petitioners also assert that two evaluation tools-the Social Skills

Improvement System ("SSIS") and the Behavior Assessment System for Children-

Second Edition ("BASC-II")-were not administered "in compliance with

standard protocols." 90 Petitioners are mistaken.



       88
            See Docs. 207-6 at 4, 207-22 at 5, and 226 at 128: 11-129:11.
       89
            See Doc. 207-6 at I, 3-5.
       90
        The Petitioners base their argument entirely on the following expert testimony of Dr.
Brenda Roche:

                                                 20
       Under 34 C.F.R. § 300.304(c)(l)(v), a school district must ensure that

materials used in reevaluating a child "[a]re administered in accordance with any

instructions provided by the producer of the assessments." No evidence was

offered or admitted that the District failed to follow instructions provided by the

producers of the SSIS and the BASC-II. The District did not violate 34 C.F.R. §

300.304(C )(1 )(v).

                4.     Failure to conduct a proper functional behavioral analysis

       Petitioners further argue that the District's "functional behavioral analysis"

("FBA") violated various IDEA evaluation procedures. 91 Again, Petitioners

misread the law.

      An FBA is not an "evaluation" for purposes of the IDEA's evaluation

procedures. The IDEA defines "evaluation" as "procedures used in accordance

with §§ 300.304 through 300.311 to determine whether a child has a disability and




                      On the [SSIS], while she did have one particular teacher
               complete it, we would usually at this age want more than one to
               complete that, so we have a cross-section of looking at behaviors,
               across different teachers.

                      On the [BASC-II], again, it would have been nice to have
               more than one teacher, as well as there is a self-report measure that
               would have been good to have [C.S.] complete, as well.

      Doc. 224 at 83:1-10.
      91   See Doc. 254 at 96-97.

                                                21
the nature and extent of the special education and related services that the child

needs." 92

       Reevaluations conducted in compliance with 34 C.F.R. §§ 300.304-300.311

are concerned with determining "[w ]hether the child is a child with a disability" 93

and "[t]he content of the child's IEP." 94 Reevaluations must: (I) be "sufficiently

comprehensive to identify all of the child's special education and related services

needs" 95; (2) use multiple measures and assessments to determine eligibility; 96 and

(3) assess children "in all areas related to the suspected disability." 97

        Petitioners assert that an FBA is "an empirical process of evaluating the

function of a child's behavior in order 'to provide the IEP team with additional

information, analysis, and strategies for dealing with undesirable behavior,

especially when it is interfering with a child's education."' 98 They further assert



       92
             34 C.F.R. § 300.15 (2018).
       93
             34 C.F.R. § 300.304(b)(I)(i) (2018).
       94
             34 C.F.R. § 300.304(b)(l)(ii).
       95
             34 C.F.R. § 300.304(c)(6).
       96
             See 34 C.F.R. § 300.304(b)(2).
       97
         34 C.F.R. § 300.304(c)(4) ("[I]ncluding, if appropriate, health, vision, hearing, social
and emotional status, general intelligence, academic performance, communicative status, and
motor abilities.").
       98
             Doc. 254 at 94 (quoting Indep, Sch. Dist. No. 2310, 29 IDELR 330 (Minn. SEA Nov.
2, 1998)).

                                                    22
that the "purpose" of an FBA "is to identify the reason for [a problem] behavior,"

and "to dissect the behavior so as to plan the most effective method of eliminating

it."99

         Petitioners' definition of an FBA falls outside the scope of an IDEA

evaluation. An FBA is neither designed nor intended to be used for the purpose of

comprehensively determining: (1) whether the child is one with a disability; or (2)

the content of the child's IEP. By its very definition, an FBA is concerned only

with a child's behavior. A reevaluation conducted pursuant to 34 C.F.R. §§

300.304-300.31 l, on the other hand, is concerned with far more, including a

child's intelligence, academic performance, and physical ability. The District did

not violate the IDEA's evaluation procedures in conducting an FBA.

         B.        Behavioral Intervention Plan

         Petitioners next claim that the District's failure to "conduct appropriate

functional behavior assessments" ("FBA") 100 and develop "appropriate,

individualized behavioral intervention plans" denied C.S. a FAPE during the




         99
              Doc. 254 at 35, 95.
         100
               Doc. 17 at 20.

                                            23
2011-12 and 2012-13 school years. 101 This statement manifests an "egregious

misunderstanding of the IDEA's requirements." 102

       The IDEA does not include an across-the-board requirement that an FBA be

conducted 103 or that an IBP include a behavior intervention plan. 104 It only directs

an IBP Team to "consider the use of positive behavioral interventions and

supports, and other strategies, to address" behaviors that impede a "child's learning

or that of others." 105 Additionally, if a student has disability-related behavioral

needs, an IBP must include "measurable annual goals" developed to "enable the

child to be involved in and make progress in the general education curriculum," 106

and how "progress toward meeting the annual goals ... will be measured." 107




       101
             Doc. 17 at 13.
       102
             Lessardv. Wilton Lyndeborough Coop. Sch. Dist., 518 FJd 18, 25 (1st Cir. 2008).
       103
           See D.K. v. Abington Sch. Dist., 696 FJd 233, 251-52 (3d Cir. 2012) ("[T]he failure
to employ a functional behavioral assessment ... is [not] per se indicative of an inappropriate
evaluation."). A child with a disability is only required to receive an FBA under the IDEA where
he is removed from his current placement. 20 U.S.C. § 1415(k)(l)(D)(ii) (2018).
       104
           See Lessard, 518 F.3d at 25-26; see also Lathrop R-II Sch. Dist. v. Gray, 61 I F.3d
419,426 (8th Cir. 2010); Sch. Bd. oflndep. Sch. Dist. No. 11 v. Renol/ett, 440 F.3d 1007, 1011
(8th Cir. 2006).
       105
             34 C.F.R. § 300.324(a)(2)(i) (2018) (emphasis added).
       106
             34 C.F.R. § 300.320(a)(2)(i) (2018).
       107
             34 C.F.R. § 300.320(a)(3)(i).

                                                    24
       The District met IDEA requirements in both the 2011-12 and 2012-13

school years. The 2011 IEP included a measurable annual goal that C.S. would

"follow directions when asked 4 out of 5 times with out [sic] acting out as

measured by teacher observation and recording." 108 This goal was developed to

address C.S. 's need "to be able to follow directions when asked without getting

angry and making rude comments,"10 9 which the IEP Team determined was

adversely affecting his educational progress. I JO

       On April 20, 2012, a "Behavior Plan" was developed and later attached to

the 2011 IEP. 111 It set a measurable goal that C.S. would "use appropriate

behaviors 80% of the time" 112 and replace "inappropriate verbal and physical

aggression towards peers and staff' with journaling or communicating with staff

that he needs a break. 113 The Behavior Plan also outlined the methods of

instructing the replacement behavior, accommodations, interventions, the methods



       ws Doc. 207-6 at 4.
       109
             Doc. 207-6 at 4.
       110
           Doc. 207-6 at 5. The hearing officer erroneously found that "the School District did
not document in C.S. 's IEPs that his behavior impeded learning until the 2012 annual IEP
meeting ...." Admin. Rec. No. 50 at p. 9. The 2011 IEP noted that C.S. 's behaviors impeded his
learning in the "Least Restrictive Environment" section. See Doc. 207-6 at 5.
       111
             Doc. 207-12 at 11-12.
       112
             Doc. 207-12 at 12.
       113
             Doc. 207-12 at 1I.

                                              25
of measuring progress, and the positive and negative consequences for appropriate

and inappropriate behavior. 114 A similar Behavior Plan was developed on October

3, 2012, and later attached to the 2013 IEP. 115

      The 2013 IEP provided two behavior-related annual measurable goals that

C.S. would "use appropriate language and respect personal space and boundaries

4 out of 5 times in school and social situations" and "keep[ ]his hands to himself

and use appropriate social interactions 80% of the time." 116 Such goals were also

to be "measured by teacher observation and recording." 117

      On December 18, 2012, the District conducted a behavioral assessment of

C.S., which described behaviors impeding C.S.'s educational progress and the

frequency, intensity, antecedents, consequences, and the suspected functions of

these behaviors. 118 Several strategies for addressing C.S. 's problem behaviors

were suggested. 119




      114
            See Doc. 207-12 at 11-12.
      115
            See Doc. 207-17 at 8-9.
      116
            Doc. 207-22 at 6.
      117
            Doc. 207-22 at 6.
      118
            See Doc. 207-20 at 1-2.
      119
            See Doc. 207-20 at 2.

                                          26
      In sum, the record is replete with evidence of the District's efforts to

address the impacts ofC.S.'s behavior in his educational program. His behavioral,

emotional, and social issues were a primary focus of the 201 l IEP 120 and 2013

IEP, 121 three reevaluations and evaluation reports, 122 one psycho-educational

assessment, 123 two Behavioral Plans, 124 an administration of the BASC-11 and

SSIS, 125 and multiple periods of daily behavioral observations and analysis. 126

C.S.'s IEPs created measurable annual goals and specialized instruction to address

his behavioral, emotional, and social needs. 127 The IEPs also provided that C.S.

would be instructed in "small group's [sic] within a restrictive environment" 128

and given time and a "safe space" to be alone when needed. 129 The record is clear

that the District considered the use of positive behavioral interventions and



      120
            See Doc. 207-6 at 4.
      121
            See Doc. 207-22 at 6.
      122
            See Docs. 207-2 at 1-6, 207-5 at 1-6, and 207-24 at 1-15.
      123
            See Doc. 207-1 at 1-5.
      124
            See Docs. 207-12 at 11-12 and 207-17 at 8-9.
      125
            See Doc. 207-1 at 3-4.
      126
            See Docs. 207-4 at 1-7, 207-8 at 1-54, 207-12 at 13-16, and 207-29 at 1-90.
      127
            See Docs. 207-6 at 4 and 207-22 at 6.
      128
            Doc. 207-6 at 5.
      129
            Doc. 226 at 124:3-125:3; see also Doc. 207-6 at 6 and 207-22 at 7-8.

                                                27
supports to address behaviors that impeded C.S.'s educational progress, developed

measurable annual and short-term behavioral goals in C.S.'s IEPs, and provided

the methods by which these goals were measured. 130 The Petitioners' claim fails

for lack of proof.

       C.        Transition Services

       The IDEA requires for a student sixteen years old or older that an IEP

include transition services "needed to assist the child in reaching" 131 "appropriate

measurable postsecondary goals based upon age appropriate transition

assessments." 132 Petitioners claim that the District failed to meet these




       130
           The hearing officer's determination that "C.S. was deprived of educational
opportunities and his right to FAPE was impeded" was based in part on a finding that the District
"disregarded the document fact that C.S. 's behaviors impeded his learning" and "the IEP team
did not document that they considered positive behavioral supports" at the October 4, 201 I, IEP
meeting. Admin. Rec. No. 50 at 32. This finding is against the evidence. The 2011 IEP states that
C.S.'s behaviors impeded his learning in the "Least Restrictive Environment" section. See Doc.
207-6 at 5. More importantly, the record, as reflected above, shows the many ways in which the
District used interventions and supports to address C.S. 's behavioral issues and their
impediments to his educational progress.
       131
             34 C.F.R. § 300.320(b)(2) (2018). "Transition services" is defined as "a coordinated
set of activities," 34 C.F.R. § 300.43(a), "based on the individual child's needs," 34 C.F.R. §
300.43(a)(2), and designed to "facilitate the child's movement from school to post-school
activities, including postsecondary education, vocational education, integrated employment
(including supported employment), continuing and adult education, adult services, independent
living, or community participation." 34 C.F.R. § 300.43(a)(I).
       132
             34 C.F.R. § 300.320(b)(I).

                                                28
requirements during the 2011-12 and 2012-13 school years. 133 The record

demonstrates otherwise.

        First, the District conducted age-appropriate transition assessments for C.S.

The Interest Determination, Exploration and Assessment System ("IDEAS"), a

career interest inventory available within the Montana Career Information System

("MCIS"), was administered. 134 The IDEAS survey taxonomized and charted

C.S. 's responses into several different interest areas (i.e. Mechanical Fixing,

Medicine, Creative Arts, Public Speaking, etc.) based on C.S. 's interest levels in

those areas. 135 Additionally, C.S. was given a "Career Cluster Survey", by which

he expressed his interests in certain activities, personal qualities, and school

subjects.13 6 MCIS created for the District and C.S. included: (1) a "Career Cluster

Inventory" that provided numerical values to different occupations based on C.S. 's

answers; (2) a "Summary of Selected Skills" that ranked what skills C.S. found

most satisfying; (3) categorization of"Holland Personality Types" (i.e. Social,

Artistic, Enterprising, etc.) and descriptions of each personality type; (4)


        133
              See Doc. 17 at 11-12.
       134
           See Docs. 213-19 at 1-3 and 225 at 92: 17-23. According to the Petitioners' expert
witness, the MCIS is a system provided by OPI to help identify students' career interests,
aptitudes, and attitudes, as well as to enable students to create a career interest portfolio. Doc.
225 at 90:12-91:2.
        135
              See Doc. 213-19 at 2-3.
       136
              See Doc. 207-16 at 8-11.

                                                  29
"Occupational Clusters" that matched skills to "Montana Career Fields"; and (5) a

list of the "Top 30 Occupations" based on C.S.'s skill preferences. 137 The MCIS

assessments identified above were administered by the District in addition to

interviewing C.S. about his career interests as a form of informal transition

assessment. 138

       The District developed appropriate measurable post-secondary goals for C.S.

based on the formal and informal transition assessments. The 2011 IEP provided

three post-secondary goals: (1) "[C.S.] will determine which educational

program/training will be right from [sic] him within 3 months of graduation"; (2)

"[C.S.'s] adult placement will help set up his employment within 3 months of

graduation"; and (3) "[C.S.'s] living skills will be self-determined by his assistance

team[ and C.S.] will choose his adult services within 1 month of graduation." 139

These post-secondary goals were both measurable-an observer will know


       137
             See Doc. 207-16 at 1-7.
       138
             See Docs. 207-6 at 2 and 207-22 at 3.
       139
            Doc. 207-6 at 2. The hearing officer found that these post-secondary goals were "not
goals for C.S. to achieve, but rather statements postponing the setting up of goals or identifying
goals for outside adult providers to achieve." Admin. Rec. No. 50 at 17. But reliance on
"hindsight to second-guess an educational program that was reasonable at the time" is
impermissible. KD. by and through Dunn v. Downingtown Area Sch. Dist., 904 F.3d 248, 255
(3d Cir. 2018) ("Downingtown") (citing Endrew, 137 S. Ct. at 1001--02). In October 2011, C.S.
did not know what he wanted to do after graduation and he did not want to work. See Doc. 207-6
at 2. Setting a goal for C.S. to set up employment and determine what training programs he
would be involved in after graduation are appropriate and measurable goals for a 17-year-old
student who is uncertain about his future plans. See Doc. 207-6 at I.

                                                 30
whether C.S. determined his educational program/training within 3 months of

graduation, for example-and appropriate, in light of the fact that the only

feedback the District received from C.S. at this time regarding his desired post-

school activities was that he did not "want to work or have any idea what he might

like to do." 140

       The 2013 IEP provided three different post-secondary goals: (1) "[C.S.] will

continue to work with family outreach and stuart [sic] to continue to develop skills

necessary for life beyond school"; (2) "[C.S.] will work with vocrehab and family

outreach find [sic] a job within 6 months of graduation[ and] will work with the

school, stuart [sic], family outreach and vocrehab to pursue job opportunities and

skill building"; and (3) "[C.S.] will be able to effectively cook, clean, count money

and do his own laundry with support from school, stuart [sic], and family

outreach." 141 The post-secondary goals were based on C.S. 's desire for continued

aid from service providers, to find a job, and to live independently. 142 They were

also measurable and appropriate under the circumstances.

       The District provided a panoply of transition services throughout the 2011-

12 and 2012-13 school years that focused on employment, training, independent


       140
             Doc. 207-6 at 2.
       141
             Doc. 207-22 at 3.
       142
             See Doc. 207-22 at 3.

                                         31
living, social, and community participation, along with appropriate measurable

post-secondary goals developed for C.S. Included were: job training in the student

store, intended to help C.S. learn how to work with money and develop customer

service skills; instruction in and use of public transportation; grocery shopping;

cooking; laundry; community service projects, such as building a Christmas

display for a school; volunteer work, such as making blankets for St. James

Hospital to use in the nursery and folding clothes at the clothing drive; swimming

at the public pool, to help teach C.S. self-care practices, how to exercise, and social

skills; personal fitness at the gym; setting up and tearing down school events and

helping the custodian (teaching C.S. how to follow instructions and develop basic

work skills); daily life skills instruction; attending the Career Fair; and

collaboration with service providers, including Vocational Rehabilitation, Helena

Industries, Job Corps, Youth Challenge, Altacare, and AWARE. 143 Petitioners'

argument that the District failed to provide C.S. with transition services to assist

him in reaching his post-secondary goals of obtaining a job and living

independently is unfounded. 144 The District complied with the IDEA in



       143
           See Docs. 207-23 at 1-5 and 226 at 57:6-16, 79:1-10, 165:19-167:13; Admin. Hrg.
Tr. at 543-44, 554.
       144
           The hearing officer found that the transition services provided during the 2011-12
school year were inadequate. Admin. Rec. No. 50 at 29-30. Based on record evidence of
extensive transition services provided to C.S. that were focused on developing skills in the areas
of employment, training, independent living, social, and community participation-areas that
                                                32
administering age-appropriate transition assessments, developing measurable post-

secondary goals, and providing appropriate transition services.

       D.        Parental Participation

       Petitioners' last procedural claim asserts that the District violated 20 U.S.C.

§ 1415(m)(2) by failing to seek the appointment ofMcCarvel as C.S.'s "parent" at

the time C.S. reached the age of majority, thus violating McCarvel's rights of

parental participation and denying C.S. a FAPE during the 2012-13 school year. 145

Section 1415(m)(2) provides:

                 If, under State law, a child with a disability who has
                 reached the age of majority under State law, who has not
                 been determined to be incompetent, but who is determined
                 not to have the ability to provide informed consent with
                 respect to the educational program of the child, the State
                 shall establish procedures for appointing the parent of the
                 child, or if the parent is not available, another appropriate
                 individual, to represent the educational interests of the
                 child throughout the period of eligibility of the child under
                 this subchapter.

       As applied to this case, 20 U.S.C. § 1415(m)(2) directs that the State of

Montana 146 provide a procedure for the appointment of an educational



addressed C.S.'s unique transitional needs-the hearing officer's findings on this issue are not
deserving of deference.
       145
             See Doc. 17 at 6-7.
       146
           As used in 20 U.S.C. § 1415(m)(2), "State" is defined as "each of the 50 States, the
District of Columbia, the Commonwealth of Puerto Rico, and each of the outlying areas." 20
U.S.C. § 1401(31) (2018).

                                               33
representative for an adult student with a disability who cannot provide informed

consent. When C.S. reached the age of majority on March 9, 2012, 147 "Montana

law [had] not outline[d] a procedure for appointing a [parent] for an adult student

with disabilities." 148 Absent a state-provided procedural mechanism to implement

20 U.S.C. § 1415(m)(2)'s directive, McCarvel has no cognizable claim against the

District under this statutory provision. 149

       Under 20 U.S.C. § 1415(m)(l)(B), upon reaching majority on March 9,

2012, 150 "all other rights accorded to [C.S.'s] parents" transferred to him. 151 At that

time, he had not been found to be an incompetent and no guardian had been

appointed for him. 152 Moreover, Mary Jo Mahoney had been appointed his

surrogate parent "in all decision-making processes concerning [C.S.'s] educational




       147
             See Docs. 196 at 9 and 225 at 186:7-11.
       148
             Jnre CS., 320 P.3d 981,985 (Mont2014).
       149
           See Reyes v. Manor Indep. Sch. Dist., 850 F.3d 251, 255 (5th Cir. 2017) (finding that a
petitioner under the IDEA could not benefit from 20 U.S.C. § 1415(m)(2) since, "although the
federal statute requires states to set up [a] procedure, Texas ha[d] not done so").
       150
             See Docs. 196 at 9 and 225 at 186:7-11.
       151
          The hearing officer found that C.S. "held all parental rights afforded under the DIEA
since March 9, 2012." Admin. Rec. No. 50 at p. 4.
       152
             See Doc. 213-10 at 2.

                                                34
needs" on February 22, 2013, 153 and she remained in that capacity until December

15, 2014. 154

       McCarvel had no legal status as surrogate parent for C.S. or otherwise once

he reached age 18 on March 9, 2012. No provisions of the IDEA imposed any

affirmative obligation on the District to seek the appointment ofMcCarvel or

anyone else to represent C.S.'s educational interests, 155 and for which Mary Jo

Mahoney already had been appointed. 156 In addition, C.S. had repeatedly stated his

desire to graduate in June 2013, 157 and he did so. 158 It was not until over a year

later in December 2014 that any alteration of the status of Mary Jo Mahoney as

C.S .' s lawfully appointed surrogate parent for educational purposes occurred. 159

       Moreover, the surrogate-parent-for-educational-purposes issue has been and

remains ancillary to the core and determinative question before this Court of

whether the District provided C.S. with a PAPE during the 2011-12 and 2012-13


       153
             See Doc. 213-14 at I.
       154
             See Doc. 121-2 at 1-9.
       155
           The Court does not reach and makes no decision on the question of whether it had
capacity or jurisdiction to lawfully undertake to order: (1) ouster of Mary Jo Mahoney as
surrogate parent; and (2) replacement of her with McCarvel as surrogate parent.
       156
             See Doc. 213-14 at I.
       157
             See Doc. 207-22 at 9-10.
       158
             See Docs. 196 at 9 and 207-25 at 9.
       159
             See Doc. 121-2 at 1-9.

                                                   35
school years before he, as an adult, expressed his desire to leave school and

exercised his prerogative to graduate.

II.   Substantive Claim

      A.        Standard

      "To meet its substantive obligation under the IDEA, a school must offer an

IEP reasonably calculated to enable a child to make progress appropriate in light of

the child's circumstances." 160

      A court "must appreciate that the question is whether the IEP is reasonable,

not whether the court regards it as ideal." 161 Although the IDEA was enacted with

"'ambitious"' 162 goals, the Supreme Court has been clear that it does not mandate

that a school district provide a "potential-maximizing education." 163

      This articulated and Supreme Court-endorsed substantive standard also must

be applied with a "focus on the particular child," 164 since the "adequacy of a given

IEP turns on the unique circumstances of the child for whom it was created." 165




      160
            Endrew, 137 S. Ct. at 999.
      161
            Endrew, 137 S. Ct. at 999 (citation omitted).
      162
            Endrew, 137 S. Ct. at 999 (quoting Rowley, 458 U.S. at 179).
      163
            Rowley, 458 U.S. at 197 n.21.
      164
            Endrew, 137 S. Ct. at 999.
      165
            Endrew, 137 S. Ct. at 1001.

                                                 36
The IDEA recognizes "that the benefits obtainable by children at one end of the

spectrum will differ dramatically from those obtainable by children at the other

end, with infinite variations in between." 166 And as the Supreme Court in Endrew

made clear, the "child's intellectual abilities and potential [are] among the most

important circumstances to consider." 167

          Furthermore, a school district "must aim to enable [the] child to make

progress," not guarantee progress. 168 A school district "does not ipso facto" violate

its substantive obligation under the IDEA when a student makes only "negligible

(or uneven) academic progress." 169 The IDEA only requires that a school district

provide a '"basic floor of opportunity"' that is "individually designed to provide

educational benefit." 170

          Courts must also avoid "'substitut[ing] their own notions of sound

educational policy for those of the school authorities which they review. "' 171 The

Supreme Court has cautioned courts from "adopt[ing] the problematic role of


          166
                Rowley, 458 U.S. at 202.
          167
                Downingtown, 904 F.3d at 254 (citingEndrew, 137 S. Ct. at 999).
          168
                Endrew, 137 S. Ct. at 999 (emphasis added).
          169
                J.B. by and through Belt v. District ofColumbia, 325 F. Supp. 3d 1, 9 (D.D.C. 2018).
          170
                Rowley, 458 U.S. at 201 (quoting H.R.REP. No. 94-332, at 14 (1975)) (emphasis
added).
          171
                Endrew, 137 S. Ct. at 1001 (quoting Rowley, 458 U.S. at 206).

                                                    37
education policymaker [by] dictat[ing] which pedagogical methods a school

district must consider and to what degree they must be incorporated on an

individualized, case-by-case basis." 172 "When schools use their expertise to address

each child's distinct educational needs," courts must "give their judgments

appropriate deference," 173 and "may not rely on hindsight to second-guess an

educational program that was reasonable at the time." 174

       B.        Application

       The record before the Court clearly supports the conclusion that the IEPs

provided to C.S. were reasonably calculated to enable C.S. to make progress

appropriate in light of his circumstances during the 2011-12 and 2012-13 school

years. The District expended an extraordinary investment in time, talent, and

resources in multiple good faith efforts to provide C.S. with a FAPE required by

federal law. 175




       172
            Renee J as Next Friend ofC.J v. Houston Jndep. Sch. Dist., 2019 WL 211216, *4
(5th Cir. Jan. 16, 2019) (citing Endrew, 137 S. Ct. at 992-93; Rowley, 458 U.S. at 207); see also
Carlson v. San Diego, 380 F. App'x 595, 597 (9th Cir. 2010) (agreeing that questions of"'proper
methodology"' should be left to the states) (citing Rowley, 458 U.S. at 208).
       173
             Downingtown, 904 F.3d at 250 (citing Endrew, 137 S. Ct. at 1001--02).
       174
             Downingtown, 904 F.3d at 255 (citing Endrew, 137 S. Ct. at 1001-02).
       175
          See, e.g., Doc. 226 and 227 (recording the multitude of ways C.S.'s special educators
were dedicated to providing him with the best education possible).

                                                38
       The record shows that the 2011 IEP and 2013 IEP included all necessary

components as required by 20 U.S.C. § 1414(d)(l)(A)(i): (1) a statement ofC.S.'s

"present levels of academic achievement and functional performance"

("PLAAFPs") 176 ; (2) "a statement of measurable annual goals" designed to meet

C.S.'s unique needs 177 ; (3) a description of how C.S.'s progress toward meeting his

annual goals will be measured and when periodic reports on C.S.'s progress will be

provided 178 ; (4) "a statement of the special education and related services and

supplementary aids and services" to be provided to C.S., and a statement of

program modifications and supports for District personnel to be provided to

C.S. 179; (5) an explanation of the extent to which C.S. would not participate in the


       176
           20 U.S.C. § 1414(d)(l)(A)(i)(I) (2018); see Docs. 207-6 at 3-5 (providing PLAAFPs
for Math, Reading, Social/Emotional/Behavioral, and Written Expression) and 207-22 at 5-7
(providing PLAAFPs for Math, Reading, Self-Help/Independence, Social/Emotional/Behavioral,
and Written Expression). The District's PLAAFPs are not inadequate for having varying degrees
of specificity. The IDEA does not mandate that PLAAFPs be constructed in a certain form or
based on a certain qualitative or quantitative measurement; it only requires that a statement be
made regarding a student's present levels of achievement and the effect they have on the
student's progress. See 20 U.S.C. § 1414(d)(l)(A)(i)(I) (2018).
       177
           20 U.S.C. § 1414(d)(l)(A)(i)(II); see Docs. 207-6 at 3-5 (providing measurable
annual goals for Math, Reading, Social/Emotional/Behavioral, and Written Expression) and 207-
22 at 5-7 (providing measurable annual goals for Math, Reading, Self-Help/Independence,
Social/Emotional/Behavioral, and Written Expression).
       178
           20 U.S.C. § 1414(d)(l)(A)(i)(III); see Docs. 207-6 at 3-5 (providing that measurable
annual goals will be "measured by teacher observation and recording," and progress reports to be
provided to parents "every six weeks") and 207-22 at 5-7 (providing that measurable annual
goals will be "measured by teacher observation and recording," and progress reports to be
provided to parents "every six weeks").
       179
          20 U.S.C. §§ 1414(d)(l)(A)(i)(IV), (VII); see Docs. 207-6 at 5-6 (providing 810
minutes per week in special education in the areas of Math, Reading, Written Expression, and
                                              39
regular classroom 180 ; (6) a statement of accommodations necessary to measure

C.S. 's academic achievement and functional performance on State and districtwide

assessments 181 ; and (7) appropriate measurable post-secondary goals and transition

services. 182 The IDEA does not "require that additional information be included in

a child's IEP beyond what is explicitly required" in 20 U.S.C. §

1414(d)(l)(A)(i). 183




Social/Emotional/Behavioral, 150 minutes per week in related services in the area of
Transportation, and the following supplementary aids and services: "extended time, small group
testing, shortened assignments/tests, 5 min timeout when needed, preferential seating, read
outloud [sic] when necessary") and 207-22 at 7 (providing I JOO minutes per week in special
education in the areas of Math, Reading, Written Expression, and Social/Emotional/Behavioral,
300 minutes per week in related services in the area of Transportation, and the following
supplementary aids and services: "small group testing, extended time on assignments and tests,
five minute timeout when needed in safe place determined by team, preferential seating,
directions can be read alout [sic] when necessary, shortened/modified assignments/tests").
       180 20 U.S.C. § 1414(d)(l)(A)(i)(V); see Docs. 207-6 at 5 ("Due to behaviors that
impeded [C.S.'s] learning and the learning of his peers, [C.S.] does better in small group's [sic]
within a restrictive environment.") and 207-22 at 7 ("[C.S] learns best in small/structured class
room [sic] settings.").
       18120 U.S.C. § 1414(d)(l)(A)(i)(VI); see Docs. 207-6 at 6 (providing the following
accommodations for statewide and districtwide assessments: "extended time, small group testing,
shortened assignments/test, 5 min timeout when needed, preferential seating, read out loud when
necessary") and 207-22 at 8 (providing the following accommodations for districtwide
assessments: "small group testing, extended time, [and] can have directions read at any time").
       182   20 U.S.C. § 1414(d)(l)(A)(i)(VIII); supra pp. 28-33.
       183   20 U.S.C. § 1414(d)(l)(A)(ii) (2018).

                                                 40
       The claim of complete lack of academic progress asserted 184 is neither

supported by the record, 185 nor is it the test by which educational programs made

available to C.S. are to be evaluated. The question is whether the IEPs were

reasonable, not whether they were ideal, form-perfect, or potential-maximizing.

Furthermore, claims that the 2011 and 2013 IEPs were based on "flawed"

evaluations, 186 failed to "develop C.S.'s skills in all areas of educational need," 187

failed to "provide adequate transition services" or behavioral intervention plans, 188

and included inadequate "present levels of academic achievement" and measurable

annual goals 189 are without merit. Reevaluations complied with procedures 190 and a

wide array of special education services to address math, reading, and written


       184
             See Doc. 17 at 11-12.
       185
           Although academic progress is not essential to a finding that a FAPE was provided,
the record indicates that C .S. made observable progress in several academic areas. See Admin.
Hrg. Tr. at 554-66. By the end of the 2011-12 school year, some ofC.S.' math skills had
progressed from a third-grade level to between a fifth- and sixth-grade level. See Admin. Hrg.
Tr. at 554-55, 559; see also Admin. Rec. No. 50 at p. 12 ("There was improvement in [C.S.'s]
math [between October 4, 2011, and October 3, 2012]"). During this school year, teachers
observed that his spelling, writing ability, comprehension, and ability to read, especially read out
loud, had improved. See Admin. Hrg. Tr. at 557-59. C.S. also demonstrated observable academic
progress in science, history, and art. See Admin. Hrg. Tr. at 555-56, 558-59. C.S.'s ability to
collaborate even improved despite his social skills deficits. See Admin. Hrg. Tr. at 555-56.
       186
             Doc. I 7 at 10.
       187
             Doc. 17 at 12.
       188
             Doc. 17 at II, 13.
       189
             Doc. 17 at I 0, 12.
       190
             Supra pp. 15-23.

                                                41
 expression deficiencies were provided. 191 Individualized behavioral programming

 to address behavioral issues were implemented 192 and transition services were

 conducted. 193 Levels of academic achievement and annual goals were appropriately

 measured and designed. 194

          Moreover, C.S.'s repeated and extreme inappropriate behavior and

disruptive conduct greatly exacerbated the difficulties the District faced. The

record reveals in detail the outsized toll this behavior had on both his teachers and
         195
peers,         resulting in frequent (sometimes daily) class evacuations due to sexually

inappropriate or aggressive behavior 196 and repeated acts of actual or threatened


         191
           See Docs. 207-6 at 5, 207-22 at 7, and 226 at 113:9-16. The District employed a wide
array of instructional methods to address C.S.'s academic deficiencies in math, reading, and
written expression, including the "Adventures in Language" curriculum, "Everyday
Mathematics", "Success Maker", "STAR Math", "Accelerated Math", the "Reading Mastery"
curriculum, computer-based programs, concept mapping, picture descriptions, chunking, peer
modeling, and peer tutoring. See Doc. 226 at 60:6-20. Additionally, C.S. was also provided daily
instruction in science, history, and art throughout the 2011-12 and 2012-13 school years. See
Admin. Hrg. Tr. at 543-53, 559.
         192
               Supra pp. 23-28.
         193
               Supra pp. 28-33.
         194
               See Docs. 207-6 at 3-5 and 207-22 at 5-7.
         195
           See Docs. 207-4 at 1-7 (describing instances of physical violence and threats of
physical harm), 207-8 at 1-54, and 207-9 at 1-90 (collectively recording unwanted touching of
peers and staff, sexual behaviors in class, profane language, and other disruptive behaviors).
         196
           See Docs. 207-8 at 1-54 (recording frequent sexual behaviors in class), 207-29 at 1-
90 (recording frequent sexual behaviors, sometimes directed towards others, and aggressive and
unsafe behaviors that required classroom evacuations), and 226 at 54:21-55:11, 142:4-146:8
(describing daily occurrences of sexually inappropriate behaviors that required classroom
evacuations)

                                                  42
 violence. 197 It is simply unwarranted to fault the District or C.S.'s teachers for the

results or outcomes of the, in many instances, inappropriate, disruptive, and violent

conduct of C.S. himself.

                                            Conclusion

Based on the record before the Court and the reasons stated above,

        ORDERED:

        1. The hearing officer's administrative decision is REVERSED and

VACATED.

        2. The District provided C.S. with a FAPE during the 2011-12 and 2012-

13 school years.

        3. The District met its procedural and substantive duties to C.S. under the

IDEA.

        4. All claims asserted by Petitioners are dismissed.

        5. The clerk is directed to enter judgment for the District and against

Petitioners on all claims~ close the case.

       DATED this2_i (1ey of January, 20~9~

                                                      ~~~c/!hV
                                                      S    E.HADDON
                                                      United States District Judge
       197
           See Docs. 207-4 at 1-7, 207-8 at 2, 4, 12, 33-35, 42, 207-29 at 7, 8, 11, 12, 33, 35,
38-40, 47, 59, 66, 67, 70, 73-74, 86, and 226 at 54:21-56:15, 146:9-149:5 (collectively
describing threats of physical violence, including several instances of threatening to kill teachers
and hitting, stabbing, and punching teachers and peers).

                                                43
